Title: To Thomas Jefferson from John Isaac Hawkins, 21 April 1802
From: Hawkins, John Isaac
To: Jefferson, Thomas


            Sir	
              Philadelphia 21st. April 1802
            Yours of the 13th. inst. was handed me by Mr. Paterson. I should have been much surprised at the weakness of the frame of the Forte Piano I made for you, had I not previously heard of the defection of two other of my instruments, in the same particular, it gives me great pleasure however that I can assure you from sufficient Experience, that I can remedy the defect intirely, & make the instrument keep in tune as well as those I have lately made, which is much longer than any other Forte Pianos whatever, for this purpose I shall be glad you will send it as soon as possible, as I expect to go to London in a few weeks, I am very sorry that my pecuniary embarrassments oblige me to add, that I must in order to prevent delay, charge you with the repairing, I suppose about 40 dollars, but I shall do it with the positive condition that you will allow me to be indebted to you the amount, to pay as soon as I am able, which will be immediately after my arrival in England whither I go, as soon as I can raise funds for my passage, to receive property which has fallen to me by the death of a relative.
            I am Sir Your Obt Sevt.	
            John I. Hawkins
          